Citation Nr: 0317467	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  99-13 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of an overpayment of improved 
disability pension benefits calculated in the amount of 
$21,057.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the Regional Office (RO) in Cleveland, Ohio, 
that denied the benefit sought on appeal.  The veteran, who 
had active service from July 1966 to August 1968, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In June 2001 the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the board for further appellate 
review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record contains absolutely no reference to 
the VCAA whatsoever.  In this regard, the Board would observe 
that the Supplemental Statement of the Case dated in December 
2002, over two years after the enactment of the VCAA, does 
not contain laws and regulations pertaining to the VCAA, 
including 38 C.F.R. § 3.159, the regulation enacted to 
implement the VCAA.  

While the Board acknowledges that a recent decision from the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clearly stated that the Board is permitted 
to consider law not considered by the RO, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which required the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and provide a claimant not less than 30 days to respond to 
the notice was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, it 
appears that at this point in time notice of the VCAA to the 
veteran in this case must originate from the RO.  

In addition, in the Board's June 2001 remand, the RO was 
requested to afford the veteran a hearing at the RO and then 
determine the type of hearing before the Board the veteran 
wanted, if in fact he still desired a hearing before the BVA.  
While the veteran was afforded a hearing at the RO, no 
clarification was sought as to whether the veteran still 
desired a hearing before the BVA.  Further clarification of 
this matter is necessary prior to final review because the 
failure to afford the veteran a personal hearing before the 
Board could result in any Board decision being vacated 
because of this denial of due process.  38 C.F.R. § 20.904.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of this case is necessary.  Accordingly, this case is 
REMANDED for the following actions:

1.  In addition to the development 
specified below, the RO should consider 
the appellant's claim under the VCAA.  In 
doing so, the RO should ensure that all 
notice and assistance provisions of the 
VCAA have been satisfied.

2.  The RO should contact the veteran to 
ascertain whether he still desires a 
hearing before the BVA, and if so whether 
he wishes to have that hearing in 
Washington, D.C., at the RO, or via 
videoconference.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, if any.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case that includes 
laws and regulations pertaining to the VCAA.  The veteran and 
his representative should be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




